IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-30177
                           Summary Calendar



MABLE COLLINS,

                                           Plaintiff-Appellant,

versus

PETE BRADLEY ET AL.,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 96-CV-3136
                        - - - - - - - - - -
                           August 1, 1997
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Mable Collins appeals from the district court’s entry of

judgment in favor of the defendants in her suit for wrongful

termination and defamation.    Collins argues that the district

court erred in finding that her state law claims were preempted

by section 301 of the Labor Management Relations Act (LMRA), 29

U.S.C. § 185(a) and that the district court erred in granting the

defendant’s motion for summary judgment because her complaint was



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30177
                                -2-

filed within the applicable Louisiana limitations’ period for

retaliatory discharge.

     Collins’ state-law claims are dependant upon analysis of the

collective bargaining agreement and, therefore, are preempted by

§ 301.   See Thomas v. LTV Corp., 39 F.3d 611, 616-17 (5th Cir.

1994).   Collins failed to challenge the district court’s

determination that her complaint failed to state a claim against

the defendant; therefore, Collins has abandoned this claim.     See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987)(issues which are not briefed on appeal are

waived).   Collins has also failed to challenge on appeal the

district court’s dismissal of Defendant Pete Bradley pursuant to

Fed. R. Civ. P. 4; therefore, the issue is abandoned.   See

Brinkmann, 813 F.2d at 748.

     AFFIRMED.